Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 04/14/2022. Claims 1, 4-5, 8, 13-15, and 17 are amended. Claims 2-3, 10-12, and 18 are cancelled. No claim is newly added. Claims 1, 4-9, 13-17, and 19-20 are presented for examination.

Response to Arguments
Applicants’ arguments, see pages 6-7 in Remarks, filed on 04/14/2022, with respect to claims 1, 4-9, 13-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gotze et al (US Publication No. 2014/0093074) in view of Ranganathan et al (US Publication No. 2018/0151506), have been fully considered and with the amended features, the arguments are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-9, 13-17, and 19-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Gotze et al (US Publication No. 2014/0093074) in view of Ranganathan et al (US Publication No. 2018/0151506) alone or in combination fails to anticipate or render obvious the claim invention, 	

Gotze et al. (prior art on the record) teaches a system that teaches challenging a set of Physically Unclonable Function (PUF) cells, of an integrated circuit device, and receiving a set of PUF bits from the PUF cells in response. A PUF key is generated based on the set of PUF bits. An encryption of the PUF key with an embedded key is output from the integrated circuit device. The integrated circuit device receives an encryption of a fuse key with the PUF key. Fuses of the integrated circuit device are programmed with at least one of the fuse key and the received encryption of the fuse key with the PUF key.

Ranganathan et al. (prior art on the record) teaches a system for generating a version identifier for a semiconductor chip. Further Version circuitry for use with a semiconductor chip having multiple layers includes multiple status bits. The versioning circuitry includes, for each status bit, gate circuitry, first selector circuitry in a first layer, and second selector circuitry in a second layer. The gate circuitry generates a value for the status bit based at least on a first input and a second input. The first selector circuitry is coupled to the gate circuitry and is configured to select a value for the first input. The second selector circuitry is coupled to the gate circuitry and is configured to select a value for the second input. The gate circuitry generates a default value for the status bit when the first input and the second input each have a default value and generates an opposite value for the status bit when either the first input or the second input has an opposite value.

None of the prior art of record teaches the non-obvious feature of the present invention, “a first flip-flop including a physically unclonable function (PUF); a second flip-flop configured to generate a PUF key value; logic configured to combine a value of the PUF and the PUF key value to generate an output value having a constant logical value, wherein the PUF value is based on a power-up value stored in the first flip-flop, the power-up value generated as a result of physical and/or electrical characteristics produced from a manufacturing process, and wherein the output value is generated to tie digital logic to the constant logical value; and a selector coupled to an input of the second flip-flop, wherein the selector is configured to select: in a scan test capture mode, a first signal based on the PUF value output from the first flip-flop, the scan test capture mode providing notification of the PUF value, and in a scan test mode, a second signal based on the PUF key value, the scan test mode determining existence of a fault in the tie cell”, in combined with other limitations as detailed in independent claims. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1, 4-9, 13-17, and 19-20 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432